COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  George Green and Garlan Green,                §               No. 08-16-00340-CV

                       Appellants,              §                 Appeal from the

  v.                                            §                33rd District Court

  Port of Call Homeowners Association;          §              of Llano County, Texas
  Phillip Jacobs; John Ross Bucholtz;
  Richard Pat McElroy; Randolph Harig;          §                   (TC# 18314)
  Christopher; Nancy Carothers; Alliance
  Association Management; Sharon Murphy;        §
  Jose Balderas; Harold Brown; and
  Niemann & Niemann, LLP,                       §

                        Appellees.              §

                                            §
                                          ORDER

       The Court GRANTS the Appellees’ Alliance Association Management, Sharon Murphy,
Joe Balderas and Harold Brown’s third motion for extension of time within which to file the brief
until October 27, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
APPELLEES’ BRIEF WILL BE CONSIDERED BY THIS COURT.
       It is further ORDERED that the Hon. Gregory R. Ave, the attorney for appellees’, Alliance
Association Management, Sharon Murphy, Jose Balderas and Harold Brown prepare the
Appellees’ brief and forward the same to this Court on or before October 27, 2017.

       IT IS SO ORDERED this 23rd day of October, 2017.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.